OPINION AND ORDER
PER CURIAM.
On September 13, 1968 after notice and hearing, we ordered thirty-seven cases pending in other districts transferred for pretrial proceedings pursuant to 28 U.S.C. § 1407 to the United States District Court for the Eastern District of Pennsylvania and, with the consent of the Chief Judge of that court, assigned them to the Honorable John W. Lord, Jr. In re Multidistrict Civil Antitrust Actions Involving Plumbing Fixtures, 295 F.Supp. 33 (Judicial Panel on Multidistrict Litigation, 1968).
The three cases listed on Schedule C were filed after the August 8, 1968 hearing and were therefore not included in the September 13, 1968 order. On November 18, 1968 we ordered the parties in these three cases to show cause why the cases should not be transferred to the Eastern District of Pennsylvania without further hearing for the reasons expressed in our September 13th memorandum and order. All defendants responded to this order and urged that the cases be transferred to the Eastern District of Pennsylvania. No response was received from any of the plaintiffs; they have not opposed the transfer nor have they requested a hearing.
Many of the factual issues present in these three actions are not only common to each other but are clearly common to the questions present in the actions previously consolidated for pretrial purposes. We are satisfied that the transfer of these three cases to the Eastern District of Pennsylvania will be for convenience of parties and witnesses and will promote the just and efficient conduct of them and the related cases previously transferred to or initially filed in that court.
IT IS THEREFORE ORDERED that the treble damage actions listed on Schedule C be and they are hereby transferred to the Eastern District of Pennsylvania for coordinated or consolidated pretrial proceedings and with the consent of that court heretofore filed with the Clerk of the Panel, assigned to the Honorable John W. Lord, Jr.
*484SCHEDULE C
Northern District of California
1. Kenneth. Q. Yolk and Robert B. McLain v. American Radiator & Standard Sanitary Corp., et al. Civil Action No. 49928
2. Kenneth Q. Volk & Robert B. McLain v. Crane Co., et al. Civil Action No. 49929
3. Maceo Realty Co. v. American Radiator & Standard Sanitary Corp., et al. Civil Action No. 49990